EXECUTION VERSION








FOURTH AMENDMENT

TO

INDEMNITY AGREEMENT







This Fourth Amendment to Indemnity Agreement (this “Amendment”), is entered into
as of April 15, 2011, by and among Sempra Energy, a California corporation,
Pacific Enterprises, a California corporation, Enova Corporation, a California
corporation (collectively with Sempra Energy and Pacific Enterprises, the
“Sempra Indemnitees”), and The Royal Bank of Scotland plc, a public limited
company incorporated in Scotland (the “Indemnitor”).

WHEREAS, the Sempra Indemnitees and the Indemnitor have entered into an
Indemnity Agreement dated as of April 1, 2008 (as amended or otherwise modified
from time to time, the “Indemnity Agreement”).  Capitalized terms used herein
without definition have the meanings provided in the Indemnity Agreement.

WHEREAS, J.P. Morgan Ventures Energy Corporation, a Delaware corporation
(“JPMVEC”), the Indemnitor, Sempra Energy, Sempra Energy Trading LLC, a Delaware
limited liability company and RBS Sempra Commodities LLP, a limited liability
partnership constituted under the Limited Liability Partnership Act of 2000 of
the United Kingdom and the regulations made thereunder, have entered into the
Purchase and Sale Agreement, dated as of February 16, 2010 (as amended or
otherwise modified from time to time, the “Purchase Agreement”).

WHEREAS, pursuant to the Purchase Agreement, the Sempra Indemnitees and JPMVEC
have entered into the Financial Assurances Reimbursement and Indemnity
Agreement, dated as of July 1, 2010 (as amended or otherwise modified from time
to time, the “JPM Indemnity Agreement”).

NOW, THEREFORE, the parties hereby agree as follows:

From and after the Closing (as defined in the Purchase Agreement), no
Indemnified Party shall be permitted to make a claim for indemnification, and
the Indemnitor shall not have any obligation to indemnify or hold harmless such
Indemnified Party under Section 1.01 of the Indemnity Agreement with respect to
any Losses for which such Indemnified Party is entitled to indemnification by
JPMVEC under the JPM Indemnity Agreement.

Except as expressly modified herein, the terms and provisions of the Indemnity
Agreement shall remain in full force and effect and be enforceable against the
parties thereto.  The Indemnified Parties reserve all of their respective rights
under the Financial Assurances, and the Sempra Indemnitees do not, by executing
and delivering this Amendment, waive, impair or limit any of their respective
rights or remedies, or the rights or remedies of any other Indemnified Parties,
under the Financial Assurances.  This Amendment may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an original
and all of which, taken together, shall constitute one and the same agreement.
 Delivery of an executed counterpart of a signature page to this Amendment by
fax or email shall be as effective as delivery of an original executed
counterpart of this Amendment.  This Amendment shall be governed by, and
construed in accordance with, the substantive laws of the State of New York.

[Remainder of page intentionally left blank]




















IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.







SEMPRA ENERGY







By:

       Name:

       Title:




PACIFIC ENTERPRISES







By:

       Name:

       Title:




ENOVA CORPORATION







By:

       Name:

       Title:




THE ROYAL BANK OF SCOTLAND PLC







By:

       Name:

       Title:




















[Signature Page to Fourth Amendment to Indemnity Agreement]








